Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1. A system for reference source matching, comprising: a memory configured to store non-transitory computer readable instructions; and a processor communicatively coupled to the memory, wherein the processor, when executing the non-transitory computer readable instructions, is configured to: 

receive at least one token record from a first source; 

receive at least one token record from a second source; 

compare the at least one token record from the first source to the at least one token record from the second source; 
	 
generate at least one linked pair, wherein the linked pair indicates a degree of overlap of tokens associated with the at least one token record from the first source and the at least one token record from the second source; 

based on the degree of overlap from the at least one linked pair, determine whether the at least one token record from the first source matches to the at least one token record from the second source; 

based on the determination of a match of the at least one token record from the first source to the at least one token record from the second source, create a unique token record, wherein the unique token is a single token record representing the at least one token from the first source and the at least one token from the second source; 

compare the unique token to at least one universal reference token repository; 

and based on a determination that the unique token is not present in the at least one universal token repository, 

store the unique token in the universal reference token repository.


Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data with the aid of pen and paper. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). Stated another way, the claimed invention is directed to looking at two pieces of information, deciding whether the two pieces of information are similar enough according to some standard, and then archiving (i.e. remembering or writing down) those two pieces of information as one piece of information as long as that one piece of information doesn’t already exist somewhere. 
Examiner further finds these elements can be practically performed in the human mind with or without the aid of pen and paper. 
Turning to each limitation individually, the element “compare the at least one token record from the first source to the at least one token record from the second source” merely requires merely observation and evaluation of two tokens (i.e. two pieces of electronic data). 
The element “generate at least one linked pair, wherein the linked pair indicates a degree of overlap of tokens associated with the at least one token record from the first source and the at least one token record from the second source” merely requires evaluation as to whether the two tokens are similar or dissimilar and writing down the pair or retaining the pair in the human’s mind. The similarity measure is not limited to those that cannot be practically performed in the human mind. 
The element “based on the degree of overlap from the at least one linked pair, determine whether the at least one token record from the first source matches to the at least one token record from the second source” merely requires mental evaluation as to whether the two tokens match based on some threshold of overlap (i.e. similarity). This standard is not limited to those that cannot be practically performed in the human mind. 
The element “based on the determination of a match of the at least one token record from the first source to the at least one token record from the second source, create a unique token record, wherein the unique token is a single token record representing the at least one token from the first source and the at least one token from the second source” requires mentally creating unique information to represent the match and writing it down or retaining it in a human mind. 
The element “compare the unique token to at least one universal reference token repository” merely requires observation and evaluation as to whether the unique piece of data exits in a repository. 
The element “and based on a determination that the unique token is not present in the at least one universal token repository” merely requires an evaluation that the data (unique token) does not exists in some repository. 
Examiner finds the following elements additional: 
1. A system for reference source matching, comprising: a memory configured to store non-transitory computer readable instructions; and a processor communicatively coupled to the memory, wherein the processor, when executing the non-transitory computer readable instructions, is configured to: 

receive at least one token record from a first source; 

receive at least one token record from a second source; 

store the unique token in the universal reference token repository.

The recitation “1. A system for reference source matching, comprising: a memory configured to store non-transitory computer readable instructions; and a processor communicatively coupled to the memory, wherein the processor, when executing the non-transitory computer readable instructions, is configured to” is recited at a high level of generality and such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
With respect to the following: 
. . .
receive at least one token record from a first source; 
. . . 
receive at least one token record from a second source; 
		. . .
store the unique token in the universal reference token repository.

Examiner finds these elements recite insignificant extra solution activity because they amount to mere data gathering.  See MPEP 2106.05(g):  
When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
. . . 
3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)
. . . 
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 

Mere Data Gathering
	
Examiner finds receiving data and storing data is mere data gathering.   
	With respect to inventive concept, the above recitation “1. A system for reference source matching, comprising: a memory configured to store non-transitory computer readable instructions; and a processor communicatively coupled to the memory, wherein the processor, when executing the non-transitory computer readable instructions, is configured to” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	With respect to the remaining additional elements, insignificant extra solution activity cannot provide “significantly more” than the abstract idea.  See MPEP 2106.05(g) (“Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception.”). 
As such claim 1 recites an abstract idea without significantly more. 

Claim 2 recites “2. The system of claim 1, wherein the at least one token from the first source is associated with at least two data records” Examiner finds these elements recite insignificant extra solution activity because they amount to mere data gathering.  See MPEP 2106.05(g). 
Claim 3 recites “3. The system of claim 1, wherein the at least one universal reference token repository is comprised of at least one of: a customer token and a reference source token.” Examiner finds these elements recite insignificant extra solution activity because they amount to mere data gathering.  See MPEP 2106.05(g). 
Claim 4 recites “4. The system of claim 1, wherein the first source is at least one of: a customer source and a reference source.” Examiner finds these elements recite insignificant extra solution activity because they amount to mere data gathering.  See MPEP 2106.05(g). 
Claim 5 recites “5. The system of claim 1, wherein the second source is at least one of: a customer source and a reference source.” Examiner finds these elements recite insignificant extra solution activity because they amount to mere data gathering.  See MPEP 2106.05(g). 
Claim 6 recites “6. The system of claim 1, configured to compare the at least one token from the first source to the at least one token from the second source, wherein the comparison applies at least one of: AB matching and transitive matching.” Examiner finds this comparison is mental process because it merely involves evaluating whether two pieces of data match.  AB matching is merely looking at two items and making an evaluation as to whether they match according to some threshold or standard. This standard is not limited to those that cannot be practically performed in the human mind. 
Claim 7 recites “7. The system of claim 4, wherein the Reference Source is at least one of: a government entity, a credit bureau, and a bank.” This element is field of use limitation in that it generally links the abstract idea to a field of use and/or technological environment.  See MPEP 2106.05(h). 
Claim 8 recites “8. The system of claim 6, wherein the comparison further comprises applying transitive matching between at least two customer tokens and at least one reference source token.”  Examiner finds this comparison is mental process because it merely involves evaluating whether two pieces of data match. Transitive matching  can be practically performed in the human mind. 
Claim 9 recites “9. The system of claim 6, wherein the comparison further comprises applying AB matching between at least one of: two customer tokens and two reference source tokens.” Examiner finds this comparison is mental process because it merely involves evaluating whether two pieces of data match. AB matching can be practically performed in the human mind. 
Claim 10 recites “10. The system of claim 4, wherein the reference source is a universal reference source, wherein the universal reference source is comprised of more than one reference source.” This element is field of use limitation in that it generally links the abstract idea to a field of use and/or technological environment.  See MPEP 2106.05(h). 
As such, the elements recited in the dependent claims above fail to integrate the exception into a practical application and fail to provide an inventive concept. 
Claim 11 recites (emphasis added): 
11. A method for creating a universal token repository, comprising: 

receiving at least one token record from a first source; 

receiving at least one token record from a second source; 
comparing the at least one token or token record from the first source to the at least one token or token record from the second source using AB matching; 

generating at least one linked pair, wherein the linked pair indicates a degree of overlap of tokens associated with the at least one token record from the first source and the at least one token record from the second source; 

based on the degree of overlap from the at least one linked pair, determining that the at least one token from the first source and the at least one token from the second source match; 

creating a unique token record, wherein the unique token is a token representing the at least one token from the first source and/or the at least one token from 150277487.1-25-Attorney Docket No. 133499-8010.US00 the second source; 

compare the unique token to at least one universal reference token repository

and based on a determination that the unique token is not present in the at least one universal token repository. . . 

The element “compare the unique token to at least one universal reference token repository” merely requires observation and evaluation as to whether the unique piece of data exits in a repository. 
The element “and based on a determination that the unique token is not present in the at least one universal token repository” merely requires an evaluation that the data (unique token) does not exists in some repository. 
Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data with the aid of pen and paper. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). Stated another way, the claimed invention is directed to looking at two pieces of information, deciding whether the two pieces of information are similar enough according to some standard, and then archiving (i.e. remembering or writing down) those two pieces of information. Examiner finds these elements can be practically performed in the human mind with or without the aid of pen and paper. 
Turning to each limitation individually, the element “comparing the at least one token or token record from the first source to the at least one token or token record from the second source using AB matching” merely requires merely observation and evaluation of two tokens (i.e. two pieces of electronic data). “AB matching” does not exclude matching that can be practically performed in the human mind.
The element “generating at least one linked pair, wherein the linked pair indicates a degree of overlap of tokens associated with the at least one token record from the first source and the at least one token record from the second source” merely requires evaluation as to whether the two tokens are similar or dissimilar and writing down the pair or retaining the pair in a human’s mind. 
The element “based on the degree of overlap from the at least one linked pair, determining that the at least one token from the first source and the at least one token from the second source match” merely requires mental evaluation as to whether the two tokens match based on some threshold of overlap (i.e. similarity). This evaluation can be practically performed in the human mind. 
The element “creating a unique token record, wherein the unique token is a token representing the at least one token from the first source and/or the at least one token from the second source” requires mentally creating unique information to represent the match and writing it down or retaining it in a human mind. 
Examiner finds the following elements additional: 
11. A method for creating a universal token repository, comprising: 

receiving at least one token record from a first source; 

receiving at least one token record from a second source; 
. . 
storing the unique token in a database, wherein the database is a universal token repository.  

The recitation “11. A method for creating a universal token repository, comprising” is recited at a high level of generality and such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
With respect to the following: 
. . . 
receiving at least one token record from a first source; 

. . .
receiving at least one token record from a second source; 
. . 
and storing the unique token in a database, wherein the database is a universal token repository.  

Examiner finds these elements recite insignificant extra solution activity because they amount to mere data gathering.  See MPEP 2106.05(g):  
When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
. . . 
3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)
. . . 
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 

Mere Data Gathering
	
Examiner finds receiving data and storing data is mere data gathering.   
	With respect to inventive concept, the above recitation “A method for creating a universal token repository, comprising” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	With respect to the remaining additional elements, insignificant extra solution activity cannot provide “significantly more” than the abstract idea.  See MPEP 2106.05(g) (“Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception.”). 
As such claim 11 recites an abstract idea without significantly more. 
Claim 12 recites “12. The method of claim 11, wherein the at least one token from the first source and the at least one token from the second source are encrypted with the same encryption algorithm.” This element is field of use or technological environment limitation that generally links the abstract idea to an encryption environment. 
Claim 13 recites “13. The method of claim 11, further comprising: receiving at least one token record from a third source; comparing the at least one token record to the universal token repository; determining that the at least one token from the third source does not exist in the universal token repository; based on the determination that the at least one token from the third source does not exist in the universal token repository, generate a second unique token record that represents the at least one token from the third source; and store the second unique token in the universal token repository.”
The receiving elements are mere data gathering and are therefore insignificant extra solution activity. The comparing element is a mental process because it merely involves evaluation of two things. The determining element merely requires observation and evaluation as to whether data exists in a repository. The generation step mere requires writing down a unique item.  The storing element is mere data gathering and therefore insignificant extra solution activity. 
Claim 14 and 15 recite “14. The method of claim 13, wherein the third source is at least one of: a customer source and a reference source” and “15. The method of claim 14, wherein the reference source is at least one of: a 150277487.1-26-Attorney Docket No. 133499-8010.US00 government, a credit bureau, and a bank.” These elements are field of use limitations.  They generally link the abstract idea to a field of use and/or technological environment.  See MPEP 2106.05(h). 
Claim 16 recites “16. The method of claim 11, further comprising: receiving at least one token record from a third source; receiving at least one token record from a fourth source; and comparing the at least one token from the third source and the at least one token from the fourth source to the universal token repository using transitive matching.” The receiving elements are mere data gathering and therefore is insignificant extra solution activity. The comparing element is a mental process in that it merely involves observation and evaluation of items.  Transitive matching is a concept can be practically performed in the human mind. 
Claim 17 and 18 recite “17. The method of claim 16, wherein the third source is at least one of: a customer source and a reference source.  18. The method of claim 16, wherein the fourth source is at least one of: a customer source and a reference source.” These elements are field of use limitations.  They generally link the abstract idea to a field of use and/or technological environment.  See MPEP 2106.05(h). 
Claim 19 recites “19. The method of claim 11, wherein the unique token comprises a confidence value, wherein the confidence value indicates a degree of accuracy.” Examiner finds this element describes a mental processes in that a confidence value is merely a reflection of how mentally confident a human would be in their accuracy of a particular evaluation. 
As such, the elements recited in the dependent claims above fail to integrate the exception into a practical application and fail to provide an inventive concept. 
Claim 20 recites (emphasis added): 
20. A computer-readable media storing non-transitory computer executable instructions that when executed cause a computing system to perform a method for reference source matching: 

receiving at least two tokens from a customer source; 

receiving at least one token from a reference source; 

comparing the at least two tokens from the customer source to each other via 150277487.1-27-Attorney Docket No. 133499-8010.US00 AB matching; 

based on a determination that the at least two tokens from the customer source do not match, comparing the at least two tokens from the customer source to the at least one token from the reference source via transitive matching; 

generate at least one linked pair, wherein the linked pair indicates a degree of overlap of tokens associated with the at least one token record from the customer source and the at least one token record from the second source; 

based on the degree of overlap from the at least one linked pair, determine whether the at least one token from the customer source matches to the at least one token from the second source; 

based on the determination of a match of the at least one token from the customer source to the at least one token from the second source, create a unique token record, wherein the unique token record is a record representing at least one of: the at least one token from the customer source and the at least one token from the second source; 

compare the unique token to at least one universal reference token repository; 

and based on a determination that the unique token is not present in the at least one universal token repository, store the unique token in the universal reference token repository.

Examiner finds that the emphasized portions of claim 20 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data with the aid of pen and paper. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). Stated another way, the claimed invention is directed to looking at two pieces of information, deciding whether the two pieces of information are similar enough according to some standard, and then archiving (i.e. remembering or writing down) those two pieces of information. Examiner finds these elements can be practically performed in the human mind with or without the aid of pen and paper. 
Turning to each limitation individually, the element “comparing the at least two tokens from the . . . source to each other via AB matching;” merely requires merely observation and evaluation of two tokens (i.e. two pieces of electronic data). “AB matching” does not exclude matching that can be practically performed in the human mind.
The element “based on a determination that the at least two tokens from the . . . source do not match, comparing the at least two tokens from the . . .  source to the at least one token from the reference source via transitive matching” merely requires observation and evaluation as to whether two data items (tokens) match and using transitive matching to match other data item.  
The element “generate at least one linked pair, wherein the linked pair indicates a degree of overlap of tokens associated with the at least one token record from the customer source and the at least one token record from the second source” merely requires evaluation as to whether the two tokens are similar or dissimilar and writing down the pair or retaining the pair in a human’s mind. 
The element “based on the degree of overlap from the at least one linked pair, determine whether the at least one token from the customer source matches to the at least one token from the second source” merely requires mental evaluation as to whether the two tokens match based on some threshold of overlap (i.e. similarity). This evaluation can be practically performed in the human mind. 
The element “based on the determination of a match of the at least one token from the customer source to the at least one token from the second source, create a unique token record, wherein the unique token record is a record representing at least one of: the at least one token from the customer source and the at least one token from the second source” requires mentally creating unique information to represent the match and writing it down or retaining it in a human mind. 
The element “compare the unique token to at least one universal reference token repository” merely requires observation and evaluation as to whether the unique piece of data exits in a repository. 
The element “and based on a determination that the unique token is not present in the at least one universal token repository” merely requires an evaluation that the data (unique token) does not exists in some repository. 

Examiner finds the following elements additional: 
20. A computer-readable media storing non-transitory computer executable instructions that when executed cause a computing system to perform a method for reference source matching: 

receiving at least two tokens from a customer source; 

receiving at least one token from a reference source; 

. . . 
store the unique token in the universal reference token repository.

The recitation “20. A computer-readable media storing non-transitory computer executable instructions that when executed cause a computing system to perform a method for reference source matching” is recited at a high level of generality and such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
With respect to the remaining additional elements, Examiner finds these elements recite insignificant extra solution activity because they amount to mere data gathering.  See MPEP 2106.05(g). Examiner finds receiving data and storing data is a form of mere data gathering.   
The terms “customer source” and “reference source” generally link the abstract idea to a technological environment and therefore do not integrate the exception.  See MPEP 2106.05(h). 
With respect to inventive concept, the above “computer readable media” element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to the remaining additional elements, insignificant extra solution activity cannot provide “significantly more” than the abstract idea.  See MPEP 2106.05(g) (“Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception.”).  
Field of use limitations also cannot provide an inventive concept. See MPEP 2106.05(h). 
As such claim 20 recites an abstract idea without significantly more. 
Response to Arguments
The rejections under 35 USC 102 and USC 112 are withdrawn in view of Applicant’s amendments. 
The rejections under 35 USC 101 are maintained. 
			Conclusion
The following is relevant to Applicant’s claimed invention: 
MPEP 2106.04(a)(2)(III)(A)-(C) (emphasis added): 

In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:. . . a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). . . 
	
B.    A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process.
If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. . . 

The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process. 654 F.3d at 1372-73, 99 USPQ2d at 1695. See also Flook, 437 U.S. at 586, 198 USPQ at 196 (claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019) (relying on specification’s description of the claimed analysis and manipulation of data as being performed mentally "‘using pen and paper methodologies, such as flowsheets and patient charts’"); Symantec, 838 F.3d at 1318, 120 USPQ2d at 1360 (although claimed as computer-implemented, steps of screening messages can be "performed by a human, mentally or with pen and paper").

C.    A Claim That Requires a Computer May Still Recite a Mental Process.
. . . . For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.

. . . 
2. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.
3. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159